Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. ; CRIMINAL NO. 17-434
JAMINE LAKE, 3
Defendant. §
PLEA AGRIEEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the
defendant, Jamine Lake (“Defendant”), and Defenclant’s counsel, pursuant to Rule 11(c)(1)(A)_ of
the Federal Rules of Criminal Procedure, state that they have entered into an agreement, the terms
and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count[s] 1 of the Superseding Information. Count
1 charges Defendant with Misprison of a Felony, in violation of Title 18, United States Code,
Section 4. Defendant, by entering this plea, agrees that he is waiving any right to have the facts
that the law makes essential to the punishment either charged in the information, or proved to a
jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 4, is imprisonment of not more than 3 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to one

year. See Title 18, United States Code, sections 3559(a) (5) and 3583(b)(2). Defendant
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 2 of 13

acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for up
to one year, without credit for time already served on the term of supervised release prior to such
violation. See Title 18, United Stated Code, sections 3559(a) (5) and 3583(e)(3). Defendant
understands that he cannot have the imposition cr execution of the sentence suspended, nor is
he/she eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) pe: count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences
4. Defendant recognizes that pleading guilty may have consequences with respect to
his/her immigration status. Defendant understancs that if he is not a citizen of the United States,
by pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he/she is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s

attorney has advised Defendant of the potential immigration consequences resulting from
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 3 of 13

Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, Unitec!| States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, 2xcept that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, Uriited States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleadin guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights und2r this agreement and seek specific performance
of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also awa-e that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his/her counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and

3
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 4 of 13

is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerninz what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See Uniied States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account wher: sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Court 1 of the superseding information and

persists in that plea through sentencing, and if the Court accepts this plea

agreement, the United States will move to dismiss the superseding indictment in at

the time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E].1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other

4
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 5 of 13

United States Attorney’s Office. The United Statzs Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.
United States’ Non-'Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, Section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has autho-ity to impose any sentence up to and including
the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the

5
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 6 of 13

parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and
that the sentence imposed is within the discretion of the sentencing judge. If the Court should
impose any sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutivzly, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea
agreement.
Rights at Trial

12. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b)  Atatrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his/her attorney would be allowed to cross-examine them. In

turn, Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) At atrial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to «lo so, he could testify on his own behalf.
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 7 of 13

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count(s) One of the superseding information. I’ this case were to proceed to trial, the United
States could prove each element of the offense beyond a reasonable doubt. The following facts,
among others would be offered to establish Defendant’s guilt:

Jamine Lake (LAKE) was previously prosecuted for being involved in sex trafficking. In
that prosecution, one of his co-defendants was Ro:1nie Presley (PRESLEY). When both of them
were released from prison they ended up in the same halfway house in Houston, Texas.
PRESLEY was released from the halfway house before LAKE. PRESLEY is then arrested for
violating his supervised release. PRESLEY is taken into custody. While he is in custody in
August of 2016, PRESLEY is continuing to traffic Minor Victim 3 (MV3) (5/18/99), be trafficked
for commercial sex by PRESLEY. LAKE was contacted by MV3 and PRESLEY to hold the
monies earned by MV3 for PRESLEY while he was in custody. LAKE did this for approximately
one month. LAKE communicated with PRESLEY through MV3 and via phone calls coming
from PRESLEY while PRESLEY was incarcerated. LAKE knew the money was earned illegally.
By the time LAKE learned of the age of MV3, he had stopped collecting the money for PRESLEY.
LAKE continued to mediate between a known co-conspirator, Renita Benevides, and MV3, as
well as, provide transportation to MV3 to various locations. LAKE used some of the monies
collected to bond MV3 out of jail when she aid Benevides were arrested by the State for
prostitution. At that time LAKE, aware that MV; was a minor, concealed that fact, and allowed

MV3 to return to her prostitution activities for PRESLEY.
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 8 of 13

Breach of Plea Agreement

14. If Defendant should fail in any way t> fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he/she will make a full and complete disclosure of all
assets over which he/she exercises direct or indirect control, or in which he/she has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would effect a
transfer of property in which he/she has an interest, unless Defendant obtains the prior written
permission of the United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank acco int records, credit histories, and social security
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 9 of 13

information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

19. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 10 of 13

Forfeiture

20. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

21. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

22. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

23. Subject to the provisions of paragraph 7 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

24. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if anv. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, ard Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

10
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 11 of 13

Complete Agreement
25. This written plea agreement, consisting of 13 pages, including the attached addendum
of Defendant and his/her attorney, constitutes the complete plea agreement between the United
States, Defendant, and Defendant’s counsel. No oromises or representations have been made by
the United States except as set forth in writing in this plea agreement. Defendant acknowledges
that no threats have been made against him/her anc. that he is pleading guilty freely and voluntarily
because he is guilty.

26. Any modification of this plea agreem2nt must be in writing and signed by all parties.

OS fon
Filed at , Texas, on — Mael 14 , 2019.

Ae

Subscribed and sworn to before me on Mar AL ] af , 2019.

 

DefEndant

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: eee Eo

_Devt United States District Clerk

  
 

APPROVED:

Ryan K. Patrick
United States Attorney

1 Fazel
Attorney for Defendant

 

Southern District of [ex

1]
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 12 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
V. ; CRIMINAL NO. 17-434
JAMINE LAKE, 3
§

Defendant.

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

ith Defendant. To my knowledge, Defendant’s decision to enter into this

 

 

3-14-44
Aftgtney Kor Iefendant — Date ’

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea agreement
12
Case 4:17-cr-00434 Document 80 Filed on 03/14/19 in TXSD Page 13 of 13

with my gttorney. I understand this agreement and I voluntarily agree to its terms.

3-14-17

Defendgnt Date

13
